Citation Nr: 1623114	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-12 013	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen prior denied claims for entitlement to service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence; all claimed as directly or secondarily due to herbicide exposure during service.

2.  Entitlement to service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence; all claimed as directly or secondarily due to herbicide exposure during service.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to July 1967.  He was awarded the Vietnam Campaign Medal and the Vietnam Service Medal in connection with his naval service aboard the USS Constellation, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal before the undersigned Veterans Law Judge during a videoconference hearing in December 2015.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence were denied by the RO in July 2009.  He did not appeal the decision to the Board, nor was any new and material evidence received within the following year.  

2.  New statements and sworn testimony received after the July 2009 denial relate to an unestablished fact and raise a reasonable possibility of substantiating the claims for entitlement to service connection.  

3.  The evidence of record does not establish that the Veteran was exposed to herbicides during the course of his service aboard the USS Constellation or otherwise while on active duty.  

4.  The Veteran's service treatment and examination records are negative for any of the claimed disabilities.  

5.  The Veteran's statements and testimony are inconsistent with the circumstances of his service and without independent corroboration cannot serve to prove herbicide exposure.


CONCLUSIONS OF LAW

1.  The July 2009 denial of service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  Evidence received since the July 2009 denial of service connection prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence is new and material and substantiates the claim; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to reopen

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran initially claimed entitlement to service connection for these disabilities in 2007.  The claims were denied in July 2009 on the basis that herbicide exposure during service was not established.  He did not appeal the denial to the Board and no new and material evidence was received within the following year.  

At the time of the July 2009 denial, the record contained the Veteran's service personnel and medical records, private medical records dated from 1998, and VA medical records reflecting treatment provided from 2006 through 2009.  As noted above, the RO deemed that none of this evidence showed that the Veteran had been exposed to herbicides in service.  

The Veteran filed the application to reopen which initiated the current appeal in June 2011.  A fair amount of new evidence, which was not previously considered, has been added to the record since then, to include more recent medical treatment records, the Veteran's own detailed statements, and his detailed hearing testimony.  The question, therefore, is whether any of this new evidence raises a reasonable possibility that the Veteran was exposed to herbicides in service, so as to support reopening the previously-denied claims for service connection.

In February 2012, the Veteran related that he handled barrels of what he thought was Agent Orange on board the USS Constellation.  He stated that when the barrels would leak, they were instructed to throw them overboard, and they would walk through the leaked liquid without knowing the potential health hazards of it.  In this same statement, he asserted that he was discharged from service on account of "a sudden onslaught of high blood pressure."  

In his April 2013 substantive appeal, the Veteran wrote that he would sit on barrels of Agent Orange on the flight deck, and that sometimes they would burst open, exposing him to their contents.  

During the December 2015 hearing on appeal, the Veteran raised another theory of exposure.  He stated he would accompany his commanding officer on mail flights to pick up the mail from soldiers in the field in Vietnam.  He did not know for sure exactly where they flew to, but they would pick up mailbags which were wet, muddy, and odorous.  In retrospect, he assumes that they in fact flew into Vietnam and that they picked up mail which had been soaked in herbicides.  

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The Veteran's written statements and his hearing testimony are deemed helpful to the Board and credible insofar as it comports with the other evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is also considered to be new and material evidence, in that it was not previously of record, and because it relates to an unestablished fact necessary to substantiate the claim.  His hearing testimony provides more information about his potential exposure to herbicides while stationed aboard the USS Constellation.  His credible testimony is therefore sufficient to reopen the previously-denied claim.  

When new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  In this case, review of the procedural history and development of the instant appeal persuades the Board that no prejudice will accrue to the Veteran through our de novo review at this point.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Merits analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Regulations pertaining to herbicide exposure in Vietnam, provide that if a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  Cancers affecting the prostate are covered by the presumption, and diabetes mellitus, including disabilities secondary to diabetes.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.310.  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

In this case, the bottom line is that the evidence does not show that the Veteran was in fact exposed to herbicides.  Absent herbicide exposure, he cannot receive the legal benefit of the presumption that his diseases were caused either primarily or secondarily by herbicides.  

As set forth above, if he set foot in Vietnam during the defined period of time, he is presumed to have been exposed to herbicides.  However, his service records do not indicate any Vietnam service and he does not directly assert that he set foot in Vietnam.  In his hearing testimony, he stated that he picked up mail from soldiers in Vietnam.  The testimony focused on the state of the mail and the mailbags, i.e., covered in mud and wet and smelly; he did not directly state that the mail plane landed in Vietnam, although it was his assumption that it did.  Even so, he also testified that he never stepped off the plane; he only handled the mailbags on the plane.  

Upon review, the Board finds the implication that he landed in Vietnam to be incredible.  Firstly, again, the Veteran clearly stated he did not know where the plane went, nor did he ask.  He just assumed it went to Vietnam because the mail was from soldiers stationed in Vietnam.  Therefore, even the Veteran does not assert personal knowledge that he actually set foot in Vietnam.  Second, he states on these mail runs, he never stepped off the plane, he just helped collect the mailbags.  Third, he stated that at times he served as the commanding officer's personal driver when on shore, but, when questioned whether he ever drove the commanding officer in Vietnam, he replied "I never did drive around in Vietnam."  Finally, on a more basic level, we find it logically difficult to believe that the mail itself was dripping wet or that any "wet" mailbags meant they were wet with Agent Orange as opposed to any other substance.  Absent any independent corroboration whatsoever, this story simply does not make sense, and is factually inconsistent on many levels.

The next aspect of his herbicide claim is that he was exposed to herbicides on board the USS Constellation.  His service on this vessel is well documented in his personnel records and is not in question.  In fact, the ship participated in and supported combat operations during his time on board, and he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal for his personal participation in these operations.  He should be proud of his service which contributed to these accomplishments and awards, personally and as part of the team on board ship.  It is well established in VA law that service in the "blue waters" off Vietnam does not qualify for the presumption of herbicide exposure.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam (or "Blue Water" service) may not be considered "Service in the Republic of Vietnam", and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) . VAOPGCPREC 27-97 (July 23, 1997).  Additionally, the USS Constellation, which was a large ship unsuited for inland waterways, or even close-to-shore anchoring, does not appear on the VA's list of ships which are confirmed to have participated in brown water operations in Vietnam, the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The version of the list consulted by the Board pertinent to the instant decision was most recently updated in May 2016.  Thus, the Veteran's service aboard the USS Constellation cannot support a legal presumption of herbicide exposure while he was on the ship.  

The Veteran also asserts, however, that he was actually exposed to herbicides stored in barrels on the ship.  He asserts that he sat on these barrels, that he handled the barrels and that he stepped in the liquid leaking from the barrels.  Unfortunately, his claim fails on this basis also.  There is no competent evidence of what chemicals the barrels contained.  While the Veteran believes them to have contained herbicides, he is not competent to determine the exact chemical substance that was in the barrels, or to say definitively that it was Agent Orange, or other herbicide.  During the hearing, he testified that he had no actual knowledge of the contents of the barrels, but that he assumed it was Agent Orange because the barrels had orange stripes painted on them.  The Veteran's assumption simply cannot fill the evidentiary gap here to support a finding that he was exposed to herbicides aboard the USS Constellation.  

Although the Veteran has only claimed service connection based upon herbicide exposure, it is the responsibility of the Board to address other potential theories of entitlement as well.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

None of the disabilities at issue are shown in the Veteran's service treatment records, as his physical systems were all deemed to have been normal during the general examination conducted upon discharge from service.  Notably, his blood pressure was measured as 112/72 at discharge.  Although he asserted upon several occasions, including in the February 2012 statement and during recent medical visits, reflected in the available medical records, that he was discharged from service on account of high blood pressure, his medical records contain no indications of high blood pressure during service.  His personnel records reflect that he was discharged due to unsuitability related to his personality, rather than due to a physical ailment.  The Veteran's claims file contains no medical evidence reflecting his physical condition after service, until 1998, and there is no other evidence of record tending to show when any of his disabilities was initially manifest.  We are left with the fact that none were present upon discharge from service.  

There is no medical evidence in the record linking the Veteran's disabilities to service in any other way.  38 C.F.R. § 3.303(d); and see Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran may benefit from a presumption of service connection based on a chronic disease, as several of the claimed disabilities are classified as chronic diseases in VA regulations, including prostate cancer, diabetes mellitus, valvular heart disease, and hypertension.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease such as prostate cancer becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)..  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, there were no manifestations of prostate cancer, diabetes mellitus, valvular heart disease or hypertension during service.  Furthermore, there is no showing of continuity of symptomatology from the time of the Veteran's discharge in 1967 to the time of his diagnoses many years later.  There is no information whatsoever, and the Veteran himself does not contend that these disabilities developed within a year after service.  Therefore, the evidence does not support the Veteran's claims for service connection on this basis either.

In summary, the preponderance of the evidence is against the Veteran's claims for service connection under any potentially applicable theory of entitlement.  The appeals must therefore be denied.


Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in letters of July and November 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the duty to notify, case law requires some discussion of the December 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal at the Board hearing were clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  As noted above, a new theory of entitlement, involving exposure to herbicides through contaminated mail and mailbags was raised and fully discussed during the hearing.  Relevant information was brought out with assistance from the Veteran's representative.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, service personnel records, private medical records, and VA medical records which are relevant to the matter decided herein, as well as the hearing testimony.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.


ORDER

New and material evidence having been presented, the claims for entitlement to service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence are reopened; to this extent only the appeal is granted.

Service connection for prostate cancer, diabetes mellitus type II, peripheral neuropathy of all extremities, peripheral vascular disease of both legs, vertebral artery stenosis, a disability of the skin, benign prostatic hypertrophy, postoperative valvular heart disease, glaucoma, chronic obstructive pulmonary disease, hypertension, and organic impotence is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


